Citation Nr: 0114551	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-06 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to October 19, 1998 
for the assignment of a 100 percent rating for status post 
bilateral orchiectomy due to carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to June 
1981 and from March 1982 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1999 and January 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).

As a preliminary matter, the Board observes that, in May 
2000, the veteran claimed entitlement to service connection 
for various residuals of his testicular cancer, including 
depression.  He also claimed entitlement to a total 
disability evaluation based on individual unemployability.  
The Board refers these claims to the RO for all appropriate 
development pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No 106-475, 114 Stat. 2096 (2000), and for the 
preparation of a rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's claim for an increased rating for status 
post bilateral orchiectomy due to carcinoma was received by 
the RO on October 28, 1998.

3.  The earliest date as of which it is factually 
ascertainable that the veteran's status post bilateral 
orchiectomy due to carcinoma had increased in severity so as 
to meet the criteria for a 100 percent evaluation was October 
19, 1998.



CONCLUSION OF LAW

The criteria for an effective date prior to October 19, 1998 
for a 100 percent rating for status post bilateral 
orchiectomy due to carcinoma have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, 4.115b, 
Diagnostic Code 7528 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was initially granted 
service connection for carcinoma of the right testicle, 
status post right orchiectomy, in a January 1990 rating 
decision.  In a subsequent rating decision, the veteran was 
awarded a 100 percent evaluation effective from September 14, 
1988, and a 10 percent evaluation effective from September 
30, 1989.

The veteran submitted a claim for increased compensation on 
October 28, 1998.  By rating decisions dated May 1999 and 
January 2000, the veteran's disability was recharacterized as 
status post bilateral orchiectomy due to carcinoma, and an 
evaluation of 100 percent was assigned effective from October 
19, 1998.  The veteran expressed disagreement with the 
assigned effective date and contended that, in essence, he 
should be awarded a 100 percent rating from the date of his 
initial diagnosis of carcinoma.

The applicable statutory and regulatory provisions explicitly 
specify that, except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (2000).

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within one year from that date.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (2000).

At the time that the veteran submitted his claim for an 
increased evaluation, the accompanying medical evidence 
showed that he underwent a left radical orchiectomy in 
October 1998 due to the discovery of a left testicular mass 
on October 19, 1998.  The medical evidence indicated no other 
recurrence or treatment of carcinoma during the year prior to 
the receipt of the veteran's October 28, 1998 claim for 
increased compensation.  As a result, the RO assigned an 
effective date of October 19, 1998 as being the first 
factually ascertainable date that an increase in disability 
had occurred.  

Based upon the aforementioned facts, the Board concurs that 
October 19, 1998 is the earliest possible date for the 
assignment of a 100 percent disability evaluation.  See 38 
C.F.R. § 3.400(o)(2) (2000).  The Board recognizes the 
veteran's argument that the carcinoma in October 1998 was a 
recurrence of the cancer that originated in 1988; therefore 
he should be assigned a 100 percent evaluation for the entire 
time period.  However, an award of increased compensation may 
be assigned no earlier than one year prior to the date of 
claim for an increased evaluation.  In the present case, the 
veteran filed his claim on October 28, 1998, and a recurrence 
of the cancer was discovered on October 19, 1998.  Therefore, 
the requirements for an effective date prior to October 19, 
1998 have not been met and the appeal must be denied.



ORDER

An effective date prior to October 19, 1998 for the 
assignment of a 100 percent disability evaluation for status 
post bilateral orchiectomy due to carcinoma is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

